FILED
                           NOT FOR PUBLICATION
                                                                             JUL 23 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


In re: ANTIONETTE WYNE THOMAS                    No.   17-55612
LOVE,
                                                 D.C. No. 2:16-cv-01362-PA
          Debtor,
______________________________
                                                 MEMORANDUM*
ANTIONETTE WYNE THOMAS LOVE,

              Plaintiff-Appellant,

 v.

PACIFICA SEACOVE, LP,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                          Submitted November 7, 2018**
                              Pasadena, California

Before: WARDLAW, RAWLINSON, and HURWITZ, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Plaintiff-Appellant Antionette Thomas Love (Love) appeals the district

court’s order affirming the bankruptcy court’s dismissal of adversary proceedings

brought against Appellee Pacifica Seacove LP (Pacifica), asserting violation of the

automatic stay when Pacifica evicted Love during the course of her bankruptcy

proceedings. Love contends that the bankruptcy court erred in relying on our

decision in Eden Place, LLC v. Sholem Perl (In re Perl), 811 F.3d 1120 (9th Cir.

2016). In that case, we held that execution of a writ of possession after unlawful

detainer proceedings extinguished the occupant’s legal and equitable possessory

interests in the property. See id. at 1127-28. Nevertheless, Love maintains that her

bankruptcy estate was not divested of her tenancy interest in the foreclosed

residential property.

      We are bound by our prior decision in In re Perl, which the bankruptcy court

properly applied. See United States v. Adkins, 883 F.3d 1207, 1214 (9th Cir. 2018)

(explaining that “we are bound to follow prior precedent unless it is overruled by

this Court sitting en banc or by the Supreme Court”) (citation omitted). Although

Love asserts that she retained a possessory interest in the foreclosed rental property

based on various state procedural protections and her status as a renter, “under

California law, entry of judgment and a writ of possession following unlawful

detainer proceedings extinguishes all other legal and equitable possessory interests


                                          2
in the real property at issue.” In re Perl, 811 F.3d at 1127-28 (citation omitted)

(emphasis added). “[W]hether [the debtor] had actual possession of the property

when [she] filed for bankruptcy has no bearing on whether [she] had a cognizable

possessory interest in the property.” Id. at 1128. We recognized that “no occupant

of the premises retains any possessory interest of any kind following service of the

writ of possession.” Id. at 1129 (emphases added). Because Pacifica was “the

prevailing party in the unlawful detainer proceeding,” it obtained “superior title to

the property, including the right to immediate possession.” Id. at 1130 (citation

omitted). The bankruptcy court properly dismissed the adversary proceedings

because neither Love nor her bankruptcy estate retained any interest in the

property. See id.

      AFFIRMED.




                                           3